Case 3: 17-cv- 00070-KRG- -LPL Document 229 Filed 11/05/20 Page lofi
TN THE UNTIED GTATES Nistapner aunt:
FOR TH WESTERN OLSTRICT oF Me walsyhaines. Bo

  

 

HERMAN Ut AISFELD VASE CN OTe NI LAND. 37 -0N- 09 TO. oy a ‘ we Ge at ae Bk,
uO LALGQTI aN . ;
‘ were (aang: Ser mgr ag Te STaE bare Doe t QaeumeNts | hom
We f- CBF dO
DAN ATHAN LABNILAR, — 36 Mek raao a BuPSun rit to FAAP 2B
a _ bdornis bai,

 

ZEENRY LN SFL. ) WW Rel LENE TAN, Ann vt #Fy fi. MINT EES LN Tee. APAITE CAPT LON ED.

l.. Plas ZN Tiere MNES, 1; THe 5S. QOWAT WITH AY Zoi is HAVE. bio DeFrwaarits deiMenns JAI -
EL FRom THE REGS d

A. Bidone U Pom TH Dear rents PLA tmr Ere fi UPALRINED Fram Re PAE. OTAAl. DF FRADANTS. Lonon
NEAR UA 20) ONO 4, 1hI9) ATTACHED DI-FENOANTSOAB SOTAAL) AND RECHARD TR IIN BRIEF
=N supper oF THT a MOTTON FAR SUMMAKY SUDBMENT, PLACA TERE NAS SAN20iis) To DisdaY -
Rm WA Ce afty of Wii cit ENG ion Ve LEmaxic., 3 Vim aye fas , Ti fr: Rp paRT 7 AND Br om —
MENG THnt, DATED UTD

3 THES 26 Asch RPS fe tee Pow PNT A fhe ARS Te LIAN BPpa suBras Th UNDER THe Ga~
ZS oF AN PXIECAL A, PLA GATLEE SRE THIS Bieanran As AGF RMD A ANTS. WOO NE To PRAISE
WASHINZNGTON. VEGLLM Mbt A o1B~ON=]03 To BEING A PART OFAN ASIEEN A TONIN: Baga -
TIGRE 3. )7-ON DETR: PON TERRY qe Zep GAUSIE. A “OLSTRAG TZ.0N : vay 8

A, Fee De nee se a fib i Not A VEG BSTED, et cae py SARS Te Bl AN Aaj i PT 3 73 Wazp compl -

Ee BATRA TL aesy. BLS Ayr EINT. TS Opes C4 Maly MTSI LADERA ANS

TN ALIAS Ly WIZE. Vary A. VAG Tait ES Fier en DEE Poll Dan ITS REPER Rvs Like fy Mppror A Anite

- Poa MAKING WASHES LWATOAEN. Baanvaey BS ‘ 217-0\l- BOT A oeyre Notand of: Yee Eat ~

    

   
 

 

 

 

BN. V, BEL. MORI, A /1S-CN- 103] , BY SUBMLTTING 71425 Doonum int + \NASHINATAAL Y, B21 Mae
REPS EN 73) Ne EEXHLELT Ee WES tENGION Vj BORAT TART {31 bI-QN-6O 7b AND UNDER
This ARS oT OF, CL PACUMISTANGE, THOS :. Aen ENT LAI Fs NOTABLY | WLLL Sf: &. fin Ja NE STROLTION
ALL ou tN ORFRAMOANTS TB: ‘Br GRANTED S SUMIN GAke TH DE MENT Con panrement
hee CON FLA =
oN Boe OR NEAR 4.3.) 2 , Pe ALMTEPE was PLAGRO-IN Solera ity SNE Far CMMAT hP-
wie B PANS 7. Bis AN ACT OF RP=TALSA TION BY OEFRNDA TS, BT Doo-N=mro7eAl, NRFENDANTS,.:
Me Ties Baber. HS MARAT PLRENT LAT ES STL ALON SieP Fi -N- “DIS doi fort’ "AN LLE BG
Ne DENTEN ¢ CARE. Pusu ANTI THE STANDARD af THE Bt fp NOMUEAT ANID PLANT -
‘i f= SEEK, CALL REQUEST Ly nit: CHB. wns Tins US PEE ih: ARS. Be Prsaare 0, WHar Collars.

TAN iL € _ ,
i cons Ot Thl&e TAUNTS -N MaakPeay 6 NY MEIta4, OFFA DANE GAD BEEEADANT 3 & HyOrR
i Cn etENTEY’ AP TR PLATNT TIPE - SIe tle agit. PE BOE 2Atr > AL GPA fr Mash, re DENTAL OF
L Pusan? To «3 u,5,6. Wp Hele £ Drain: WNOER “He Pr ALTy Of PEA Suny THAT itt foRf-BotNne
he Tuk AY Conn ea | MPO TES TLS 3} oi Bi é a: £ eae Brot Fete ZOAL wi cure SctufenAl- DN
MIAN STOP PALA AND EXTe Brn Ro OES GempPonr .

  

  

win Wie FohhGozNne PALTZ WiOF- TaN Te STRIKE Doounran TS Fp.cim TAF: Rx2okD

‘N i i
a, t Oo a . fe ee ee ~*
SHoULO Ge: GMANTIEO Fi lL E Fy

 

DATEDL IG) 890: Ceree Us, pistRICT COURT °° 7 iB i i ahr
___WEST, DIST. OF PENNSYLVANIA " _ Me sou LINSRLD WASIACAIBTON

TAR pottete: ee Ney oe oma a cee
AOFM Te STREKE & SLL Cal boye ee
